TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2015



                                     NO. 03-14-00745-CV


                                    Almar Saenz, Appellant

                                                v.

                                     Arlette Pena, Appellee




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
              VACATED AND REMANDED ON JOINT MOTION --
                     OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on August 29, 2014. The parties

have filed a joint motion to remand requesting that the trial court’s judgment be vacated and the

case remanded to the trial court for entry of the parties’ agreed modified order, and having

considered the motion, the Court agrees that the motion should be granted. We therefore grant

the parties’ motion, lift the abatement, reinstate the appeal, set aside the trial court’s judgment

without regard to the merits, and remand this cause to the trial court for further proceedings.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.